Citation Nr: 0304280	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  99-20 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for paranoid schizophrenia, 
claimed as secondary to the service-connected diplopia, 
residual of closed head trauma.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from June 1962 to November 
1965.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 decision by the RO.  

In February 2001, the veteran testified at a hearing 
conducted by the undersigned Veterans Law Judge in 
Washington, D.C.  

In April 2001, the Board remanded the case to the RO for 
additional development of the record.  



FINDINGS OF FACT

1.  There is no convincing evidence to show that the 
veteran's paranoid schizophrenia was present in service or 
until many years thereafter.  

2.  The veteran's currently demonstrated paranoid 
schizophrenia is not shown to have been caused by any 
incident or event of service or any service-connected 
disability.  




CONCLUSION OF LAW

The veteran's disability manifested by paranoid schizophrenia 
is not due to disease or injury that was incurred in or 
aggravated by service; nor is it proximately due to or the 
result of the service-connected diplopia.  38 U.S.C.A. §§ 
1110, 1131, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.310 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

The veteran served on active duty from June 1962 to November 
1965.  

A careful review of the service medical records shows that, 
in November 1963, the veteran was admitted to the hospital, 
after apparently having sustained a head injury inflicted by 
blunt trauma.  The circumstances leading to the event were 
not entirely clear.  It was probable that the veteran lost 
consciousness.  The diagnoses were those of cerebral 
concussion and laceration of the face.  

In April 1965 the veteran was admitted to Station Hospital in 
Brunswick, Maine with a diagnosis of cerebral edema after 
receiving a blow to the head in a boxing match, which 
rendered him unconscious.  The diagnosis was that of 
contusion to the right eye with paresis of the right inferior 
oblique, right inferior rectus and right superior rectus.  On 
a November 1965 examination for separation purposes, the 
veteran was psychiatrically normal.  

The VA hospital records show that, in June 1972, the veteran 
was admitted for a respiratory problem.  During 
hospitalization, a psychiatric evaluation was obtained, which 
revealed a diagnosis of paranoid reaction.  The veteran was 
advised to seek admission to a psychiatric hospital upon his 
discharge in August 1972.  His discharge diagnosis was that 
of paranoid reaction.  

In a March 1974 decision, the RO granted service connection 
for diplopia, due to traumatic injury to the right eye 
sustained in a boxing match in April 1965.  

The VA records show that, in August 1974, it was noted in a 
consultation report that the possibility of an emotional 
disorder was discussed with the veteran.  A June 1976 
consultation report indicates that the veteran had a severe 
emotional disturbance.  A July 1976 consultation report 
reflects a recommendation that the veteran be evaluated in 
the mental hygiene clinic; his provisional diagnosis was that 
of passive-aggressive personality.  

The VA records dated in the 1980's show inpatient and 
outpatient treatment for chronic psychosis, variously 
diagnosed as paranoid schizophrenia and schizo-affective 
disorder.  

In a June 1984 decision, the RO denied service connection for 
a nervous condition, claimed as due to head injury in 
service.  

The VA medical records show that, in November 1997, the 
veteran was admitted to the VA hospital for psychosis.  A 
staff psychiatrist noted, in the veteran's medical history, 
that he had head trauma in 1964 during a boxing tournament, 
resulting in chronic headaches and double vision related to a 
fracture of the left orbit.  It was also noted that his 
admission was one of several psychiatric admissions for the 
veteran.  The diagnosis was that of paranoid schizophrenia 
and psychotic disorder secondary to head trauma.  

On a June 1998 VA progress note, a VA staff psychiatrist (the 
same one who prepared the November 1997 VA hospital summary) 
noted that the veteran had sustained a severe traumatic brain 
injury in 1964 and subsequently developed a psychotic 
disorder that was diagnosed as schizophrenia.  The 
psychiatrist opined that it was likely that the psychosis 
occurred as a result of earlier brain trauma, which could 
predispose to later psychotic disorders.  

In July 1998, the RO received the veteran's claim of service 
connection for paranoid schizophrenia as secondary to the 
service-connected diplopia.  He alleged that his paranoid 
schizophrenia was due to his brain injury sustained in 
service.  

On a September 1998 VA fee-basis examination, the examiner 
noted that the veteran's records had been reviewed.  After 
examination, the diagnosis was that of chronic paranoid 
schizophrenia.  The examiner suggested that the veteran 
suffered from a psychotic illness for which he had received 
multiple inpatient psychiatric admissions.  The examiner 
noted that the veteran had received head injuries but that 
the evidence did not suggest that his psychosis was related 
to his head injuries.  

In a February 1999 decision, the RO denied service connection 
for paranoid schizophrenia, claimed as secondary to service-
connected diplopia.  

A March 1999 VA outpatient record indicates that the veteran 
had a history of psychotic episodes since head 
injuries/concussions suffered in boxing matches while in 
service and that since then he had auditory hallucinations, 
difficulties handling interpersonal stress and confusion.  It 
was noted that he had been maintained on medication for years 
with some benefit.  His major complaint at that time was that 
of having episodes of headaches, dizziness and occasional 
syncope.  The doctor's assessment was that of psychosis 
secondary to old head injury.  

At a February 2001 Board hearing, the veteran testified that 
he was currently being treated every four months at VA and 
that his treating physician and one other physician who 
treated him while he was hospitalized have indicated that his 
current psychiatric disability could possibly be the result 
of his head injury.  

In April 2001, the case was remanded to the RO for additional 
development.  

In an August 2001 letter, the RO requested the veteran to 
furnish medical treatment information concerning his 
psychiatric disorder.  The veteran did not reply.  

On a June 2002 VA fee-basis examination, the examiner noted 
that the veteran's records had been reviewed.  After 
examination, the diagnosis was that of chronic paranoid 
schizophrenia.  The examiner opined that the veteran's 
condition represented a condition that would have arisen 
naturally in the course of his life, independent of his 
service or his injury.  

The examiner stated that his condition routinely arose in the 
late 20's in susceptible individuals and, if associated with 
a prior history of causal head trauma, was more likely to 
show a predominance of negative symptomatology rather than 
grandiosity, paranoia and hallucinosis.  The examiner found 
that the psychotic condition did not appear to be related to 
the veteran's time in service or to his service-connected 
disorder of diplopia.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  The regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The 
VCAA and the implementing regulations pertinent to the issue 
on appeal are liberalizing and are therefore applicable to 
the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision (in February 1999), Statement of the Case (in 
August 1999), and Supplemental Statements of the Case (in 
July and August 2002), the RO has notified him of the 
evidence needed to substantiate his claim.  

Further, in the July 2002 Supplemental Statement of the Case, 
the RO informed the veteran of what information or evidence 
was needed from him and what the VA would do to assist him.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claim, to include requesting 
medical records to which the veteran has referred (i.e., from 
VA and private sources).  

The RO has also sought and obtained examinations, to include 
those conducted in September 1998 and June 2002, regarding 
the issue at hand.  The RO has also provided the veteran with 
the opportunity for a hearing before the undersigned Veterans 
Law Judge in April 2001.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Secondary service connection may be granted for a disability 
that is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service- 
connected condition aggravates a non-service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran contends that his paranoid schizophrenia is 
attributable to the head injury he sustained in service and 
to the residuals thereof.  However, after a careful review of 
the evidence, the Board finds that there is no convincing 
evidence to show that his currently present paranoid 
schizophrenia was the result of any service-connected 
disability, that it was present in service or for many years 
thereafter, or that it was caused by any incident of service.  

The service medical evidence shows that the veteran sustained 
head injuries in service, resulting in a laceration in one 
instance and diplopia on another occasion.  There were no 
complaints, clinical findings, or diagnosis of a psychiatric 
disorder after either of these events.  

The post-service medical evidence shows findings of a 
psychiatric disorder beginning in June 1972, with a diagnosis 
of paranoid reaction, which was many years following his 
November 1965 discharge from service.  He was thereafter 
diagnosed in the 1970s and 1980s with passive-aggressive 
personality, schizo-affective disorder, and paranoid 
schizophrenia.  

The record contains VA medical opinions addressing the issue 
of whether the veteran's psychiatric disorder was related to 
service-connected disability or to his period in service.  
The veteran's service-connected disabilities are lumbosacral 
sprain and diplopia.  

It was the June 1998 opinion of the VA psychiatrist who 
treated the veteran during his November 1997 hospitalization 
that the veteran's schizophrenia was likely the result of 
earlier brain trauma that could predispose to psychotic 
disorders.  

It was the opinion of the veteran's treating VA physician in 
March 1999 that the veteran's psychosis was due to old head 
injury.  These opinions, however, are not accompanied by any 
rationale or explanatory statements.  Moreover, they are 
evidently not based on a complete review of the veteran's 
claims file.  

In September 1998 and June 2002, the veteran was afforded 
specialized VA fee-basis psychiatric examinations to assess 
the etiology of his psychiatric disorder.  These examinations 
are comprehensive and the opinions rendered are based on a 
review of the entire claims file.  

On both examinations, the veteran was diagnosed with paranoid 
schizophrenia.  Both examiners also specifically discounted 
that the veteran's diagnosis was related to head injury 
suffered in service.  The 2002 examiner, moreover, stated 
that the veteran's diagnosis was not related to service-
connected disability.  These opinions are accompanied by 
supporting rationale.  

After consideration of the medical evidence, including the 
etiological opinions, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of service connection.  The Board accords more weight, in 
this case, to the examiners who rendered their opinions 
following review of the entire claims file and who provided 
supporting rationale for their opinions.  

In view of the foregoing, the Board finds that the medical 
records do not offer convincing evidence that the veteran has 
currently diagnosed paranoid schizophrenia that was related 
to service, to any incident therein, or to any established 
service-connected disability, including his diplopia.  38 
C.F.R. §§ 3.303, 3.310.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's current paranoid schizophrenia was first shown 
years after service and had not been medically linked either 
to service or to any established service-connected 
disability.  These conditions were not incurred in or 
aggravated by service, or due to any service-connected 
disability.  

As the preponderance of the evidence is against the claim of 
service connection for paranoid schizophrenia, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  



ORDER

Service connection for paranoid schizophrenia, claimed as 
secondary to the service-connected diplopia, residual of 
closed head trauma, is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

